I114th CONGRESS2d SessionH. R. 5796IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Cartwright introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Fair Debt Collection Practices Act to prohibit a court from making an award of costs to a defendant except on a finding that an action was brought in bad faith. 
1.Short titleThis Act may be cited as the Fair Debt Collections Practices Clarification Act of 2016. 2.Clarification that no award of costs may be made against consumers except where action brought in bad faithSection 813(a)(3) of the Fair Debt Collection Practices Act (15 U.S.C. 1692k(a)(3)) is amended by adding at the end the following: A court may make an award of costs or attorney fees to the defendant only after finding that an action under this section was brought in bad faith and for the purpose of harassment, and may not make an award of costs or attorney fees otherwise..  
